            Case 1:20-mj-01077-MJD Document 2 Filed 12/10/20 Page 1 of 11 PageID #: 2
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                   Southern District
                                                 __________ Districtof
                                                                     ofIndiana
                                                                        __________

                  United States of America                         )
                                                                                                       SEALED
                             v.                                    )
                                                                   )       Case No.
                                                                   )                  1:20-mj-1077
                     Kenyasia Edmond                               )
                                                                   )
                                                                   )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  October 22, 2020              in the county of                Marion        in the
     Southern          District of            Indiana          , the defendant(s) violated:

            Code Section                                                     Offense Description
18 U.S.C. § 1951(a)                            Hobbs Act Robbery
18 U.S.C. § 2119                               Carjacking
18 U.S.C. § 924(c)                             Brandishing of a Firearm in Furtherance of a Crime of Violence




         This criminal complaint is based on these facts:
See attached Affidavit.




         ✔ Continued on the attached sheet.
         u

                                                                                             /s/ Leonard Rothermich
                                                                                              Complainant’s signature

                                                                                        Leonard Rothermich, SA/FBI
                                                                                               Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
          telephone
 UHOLDEOHHOHFWURQLFPHDQV

Date: December 10, 2020
                                                                                                 Judge’s signature

City and state:                      Indianapolis, Indiana                        Mark J. Dinsmore, U.S. Magistrate Judge
                                                                       Mark J. Dinsmore
                                                                                              Printed
                                                                       United States Magistrate  Judgename and title

                                                                       Southern District of Indiana
  Case 1:20-mj-01077-MJD Document 2 Filed 12/10/20 Page 2 of 11 PageID #: 3




        AFFIDAVIT IN SUPPORT OF APPLICATION FOR CRIMINAL COMPLAINT
                         AND ARREST WARRANT

       I, LEONARD P. ROTHERMICH, being duly sworn according to law, depose and state

as follows:

                                          I. INTRODUCTION

       1.      I am and have been employed as a Special Agent with the Federal Bureau of

Investigation [“FBI”] since November of 2014. Prior to that time, I spent 22 weeks training to

be a Special Agent at the FBI Academy in Quantico, Virginia beginning on June 15, 2014.

Through the FBI, I have received extensive training related to the investigation of federal crimes

to include violent crime and firearms offenses. Prior to this, I spent five years on active duty in

the United States Army as an officer in the Military Police Corps. I am currently assigned to the

FBI Violent Crime Task Force [“VCTF”] in the Indianapolis Field Office of the FBI. In this

assignment, I investigate all manner of violent crime, to include armed commercial robberies and

firearm related offenses.

       2.      This affidavit is submitted in support of an application for a Warrant for Arrest of

Kenyasia Edmond ["EDMOND”], black female, date of birth [“DOB”] XX-XX-2002. Based on

my training and experience, and based on the facts below, there is probable cause to believe that

EDMOND committed one count of being in violation of Title 18 USC, Secs. 1951, 2119, and

924(c) on October 22, 2020. Based on the obtained statements and evidence within this

investigation, your Affiant believes that there is probable cause to prove the following:




                                                 1
                                                  ġ
   Case 1:20-mj-01077-MJD Document 2 Filed 12/10/20 Page 3 of 11 PageID #: 4




        a. EDMOND and a second black female [“SUBJECT 2”] 1 committed an armed robbery

             and carjacking of an adult female [“the VICTIM”] on October 22, 2020 through the

             utilization of the online commerce ride sharing application Lyft.

        3.        Title 18, United States Code, Section 1951(a) states: Whoever in any way or degree

obstructs, delays, or affects commerce or the movement of any article or commodity in commerce,

by robbery or extortion or attempts or conspires to do so, or commits or threatens physical violence

to any person or property in furtherance of a plan or purpose to do anything in violation of this

section shall be fined under this title or imprisoned not more than twenty years, or both.

        4.        Title 18, United States Code, Section 2119 state: Whoever, with intent to cause

death or serious bodily harm takes a motor vehicle that has been transported, shipped, or received

in interstate or foreign commerce from the person or presence of another by force and violence or

by intimidation, or attempts to do so, shall be fined under this title or imprisoned not more than 15

years, or both.

        5.        Title 18, United States Code, Section 924(c) states: Any person, who carries,

brandishes, or uses a firearm during a crime of violence, in furtherance of such a crime, shall, in

addition to the punishment provided for such a crime of violence, be sentenced to a term of

imprisonment not less than seven years.

        6.        Your Affiants knows that Lyft is an internet-based and user-to-user ride sharing

marketplace, which is described more fully herein:




1 Your Affiant knows the true name of SUBJECT 2, who was ultimately arrested with EDMOND on the date of the
crimes described herein. However, SUBJECT 2 was a juvenile at the time of the incident, so her name and identifi-
ers will not be included in this Affidavit.
                                                        2
                                                         ġ
  Case 1:20-mj-01077-MJD Document 2 Filed 12/10/20 Page 4 of 11 PageID #: 5




       a. Subscribed users of Lyft can utilize the company’s website or mobile platform to hire

            the company’s contracted drivers to give them rides to local destinations. Users register

            for rides by providing a name, cellular telephone number, and method of payment.

            From there, they can input their current location, desired destination, and total number

            in their party. The Lyft platform then searches for nearby available drivers with the

            appropriately sized vehicle to complete the request. Lyft notifies the potential drivers

            of the requested trip, which he or she may then accept and complete. Once the driver

            takes the user to the requested destination, the transaction is completed over the Lyft

            application. Lyft pays the contracted driver a wage for each fare based on the duration

            and distance of the trip. Lyft also retains a percentage of these payments. The company

            and its electronic servers that facilitate this form of commerce are headquartered in San

            Francisco, California.

       7.      The statements contained in this affidavit are based in part on information

provided by, and conversations held with, Special Agents and Task Force Officers [“TFOs”] of

the FBI; detectives and patrol officers of the Indianapolis Metropolitan Police Department

[“IMPD”]; witnesses; and on my experience and background as a Special Agent of the FBI.

       8.      I have not included each and every fact that has been revealed through the course

of this investigation. I have set forth only the facts that are believed to be necessary to establish

the required foundation for this issuance of the requested Warrant for Arrest.

                           II. BACKGROUND OF THE INVESTIGATION

       9.      On October 22, 2020, the VICTIM was performing within her employment duties

as a contracted driver for Lyft. She operated her personally owned black colored 2012 Ford


                                                  3
                                                   ġ
  Case 1:20-mj-01077-MJD Document 2 Filed 12/10/20 Page 5 of 11 PageID #: 6




Fusion, bearing Indiana license plate BPG898, throughout this time. At approximately 10:03 pm,

her mobile Lyft application [“app”] notified her of a requested fare in the Glendale area of

Indianapolis, Indiana. The VICTIM saw that the name of the requestor was listed as “Mariah” on

the app and that her requested destination was the intersection of East 21st Street and Audubon

Road. Upon her arrival in the area, she observed two black females [“SUBJECT 1” and

“SUBJECT 2”] standing along the curb. SUBJECT 1 appeared to maintain a thinner build and

was in her late teens. She wore a black sweatshirt and had a black mask covering the lower

portion of her face. SUBJECT 2 appeared to be slightly larger than SUBJECT 1 but also possibly

in her late teens. She wore a white colored hoodie with a gray marking across the front of it. She

also had gold colored braids in her hair. The VICTIM asked if one of them was “Mariah”, and

they responded with the affirmative. The VICTIM then allowed both SUBJECTS into the

backseats of her car. SUBJECT 1 sat behind her, while SUBJECT 2 entered into the rear

passenger side seat.

       10.     During the travel to E. 21st St. and Audubon Rd., there was minimal to no

conversation amongst the occupants of the Ford. Upon nearing the requested destination, one of

the SUBJECTS directed the VICTIM to drive to a specific spot on Audubon Road. The VICTIM

noticed that it was poorly illuminated by street lights in that area. After parking the car, the

VICTIM felt what she believed to be the muzzle of two pistols pressed against her. She

specifically felt one against the right side of her head and the other against her torso. The




                                                  4
                                                   ġ
  Case 1:20-mj-01077-MJD Document 2 Filed 12/10/20 Page 6 of 11 PageID #: 7




SUBJECTS ordered her out of the car but instructed her to leave all of her personal items behind

before exiting, which included her cell phone and purse.

       11.     The VICTIM complied by opening her driver’s side door and stepped onto the

street. She observed SUBJECT 2 climb over the front seats to replace her from behind the

steering wheel. SUBJECT 1 also exited the vehicle along the rear driver’s side and pushed the

VICTIM to the ground. The VICTIM landed on her chest and then felt SUBJECT 1’s foot

pressing hard against her back, which caused her pain. SUBJECT 1 ordered her not to move and

then quickly ran around the car and into the front passenger seat. SUBJECT 2 drove the Ford

away from the scene of the armed robbery and carjacking with the VICTIM’s personal items still

inside of it. The VICTIM ran to the nearby Clark’s gas station, located at 5501 East 21st Street,

Indianapolis, Indiana, and asked the employee there to call the police.

       12.     At this time, Detectives and Task Force Officers [“TFOs”] with the IMPD Covert

Robbery Unit [“IMPD CRU”] and FBI VCTF were conducting investigative follow-up regarding

an almost identical series of armed carjackings in the nearby area. These incidents over recent

days also reportedly involved two younger black females ordering rides through the Lyft app and

then robbing the driver at gun point for their money, phone, and vehicle.

       13.     TFO Buchman of the IMPD CRU responded to the Clark’s gas station and took a

statement from the VICTIM. As part of the unit’s follow-up, they requested that the Marion

County (Indiana) Dispatch Center broadcast a description of the incident and the stolen vehicle

for all local law enforcement to be aware of. The IMPD CRU and FBI VCTF, in partnership with




                                                 5
                                                  ġ
   Case 1:20-mj-01077-MJD Document 2 Filed 12/10/20 Page 7 of 11 PageID #: 8




the IMPD Special Weapons and Tactics Team [“IMPD SWAT”], immediately initiated a search

for the Ford Fusion that night.

        14.      At approximately 1:30 am on October 23, 2020, IMPD SWAT Officer Kenneth

Kunz [“Off. Kunz”] observed a black colored 2012 Ford Fusion traveling southbound from the

intersection of East 21st Street and Arlington Avenue. The Ford matched the description

originally broadcasted by Marion County Dispatcher earlier that night. However, it did not have

the same license plate on it. Off. Kunz followed the vehicle to the 1400 block of Bolton Avenue.

As it pulled over to the side of the road, Off. Kunz initiated his patrol vehicle’s red and blue

lights in order to detain its occupants for questioning. He observed three occupants exit from the

Ford and move behind its passenger side away from where he was positioned outside of his own

vehicle in full uniform. Based on his observations, he was later able to confirm for investigators

that SUBJECT 1 exited from the driver’s seat, and SUBJECT 2 exited from the front passenger

seat. The third occupant was later determined to be a juvenile black male [“SUBJECT 3”] 2, who

had exited from the rear passenger seat. He specifically noticed that SUBJECT 1 had a teal

colored object in her hand as she exited from the Ford and purposefully moved away from him.

Off. Kunz originally thought the item may have been a cell phone.

        15.      Off. Kunz verbally made his presence known and ordered the SUBJECTS to lay

on the ground while he waited for more officers to arrive. He observed SUBJECT 1 duck down

behind the hood of the Ford after this and briefly out of his direct line of sight. He then heard

what he believed to be a metallic object land on the street and slide away from SUBJECT 1’s

location. As more IMPD officers arrived at the scene, all three SUBJECTS were taken into


2 Your Affiant knows SUBJECT 3’s age to have been 15-years-old at the time of the events described within this
Affidavit.
                                                       6
                                                        ġ
  Case 1:20-mj-01077-MJD Document 2 Filed 12/10/20 Page 8 of 11 PageID #: 9




custody without incident or injury. As this transpired, Off. Kunz located a 9mm caliber SCCY

brand semiautomatic pistol, bearing serial number 514265, in the location where he had heard

the metallic object being discarded earlier. The firearm was loaded with a round in the chamber

and teal in color.

        16.     The law enforcement on scene identified SUBJECT 1 to be EDMOND. She wore

a black sweatshirt and had a black scarf wrapped around her neck, which easily could have been

used to conceal her face. Furthermore, the officers determined that the Ford Fusion was the same

vehicle stolen from the VICTIM that night through the identification of its VIN. They confirmed

that both female SUBJECTS matched the physical descriptions previously provided by the

VICTIM, to include SUBJECT 2 having blonde braids. Because the vehicle was confirmed to be

stolen, the Detectives and TFOs on-scene immediately initiated a search of its contents. In doing

so, they recovered a white colored hoodie with a gray marking across the front of it from the rear

passenger seat. They found the VICTIM’s cellular telephone underneath it. Inside of the purse

determined to belong to EDMOND, they located the VICTIM’s social security card, which the

VICTIM had previously kept inside of her stolen wallet. The Ford’s proper license plate

(BPG898) was recovered from the trunk of the vehicle. Officers found multiple temporary

license plates, to include ones that appeared to have been photo copied, in the backseat.

        17.     The IMPD transported all three SUBJECTS to the IMPD Robbery Office, located

at 50 North Alabama Street, Indianapolis, Indiana, for questioning. Upon their arrival, TFO

Buchman conducted an interview with EDMOND. Prior to giving a statement, he provided her

with her Miranda rights, which she said that she understood and then voluntarily waived by

signing an IMPD Advice of Rights form. EDMOND then ultimately admitted to participating in


                                                 7
                                                  ġ
  Case 1:20-mj-01077-MJD Document 2 Filed 12/10/20 Page 9 of 11 PageID #: 10




the armed robbery and carjacking of the VICTIM with SUBJECT 2. She recalled using a Lyft

app to lure the VICTIM to their location and siting behind her in the backseat once she arrived.

However, EDMOND claimed that SUBJECT 2 was the one who put a gun against the VICTIM

during the robbery and carjacking. EDMOND denied any knowledge of any other similar crimes

that had transpired in the same area of Indianapolis in the days prior. Furthermore, EDMOND

claimed she used a friend’s Lyft app to order the ride but provided no further information on this

friend.

          18.   Following this, TFO Buchman conducted an interview of SUBJECT 3. Prior to

providing a statement, SUBJECT 3’s mother arrived at the IMPD Robbery Office. TFO

Buchman then provided both parties SUBJECT 3’s Miranda rights through an IMPD Juvenile

Advice of Rights Waiver form. TFO Buchman then left the interview room in order to allow

them to consult each other on their willingness to make a statement that night. After a certain

amount of time had elapsed, SUBJECT 3 and his mother notified TFO Buchman that they were

ready and willing to speak with him. They then completed the signing of the IMPD Juvenile

Advice of Rights Waiver form and provided a statement. SUBJECT 3 ultimately explained that

EDMOND and SUBJECT 2 had picked him up from his home of residence earlier that evening.

They specifically picked him up in the Ford Fusion that he had later been detained from. He

entered into the rear passenger seat and noticed multiple temporary Indiana license plates on it.

The two females drove him away from house and then pulled over a short distance later. He

recalled that EDMOND and SUBJECT 2 both exited from the Ford and physically removed its

license plate. They placed it in the trunk before driving away again. The females next dropped




                                                 8
                                                  ġ
 Case 1:20-mj-01077-MJD Document 2 Filed 12/10/20 Page 10 of 11 PageID #: 11




him off at a friend’s house. They picked him up from there later that night, which was when he

noticed that the Ford now had a temporary license plate secured to its rear bumper.

       19.     Your Affiant knows in his training and experience that Ford manufactures

vehicles outside of the state of Indiana, which includes VICTIM’s black colored 2012 Ford

Fusion bearing Indiana license plate BPG898.

       20.     All of these events transpired within the Southern District of Indiana.




                                                9
                                                 ġ
 Case 1:20-mj-01077-MJD Document 2 Filed 12/10/20 Page 11 of 11 PageID #: 12




                                         III. CONCLUSION

       21.    Based on the information detailed above, I believe there is probable cause that

EDMOND committed one count of being in violation of Title 18 USC, Secs. 1951(a)(1), 2119,

and 924(c), which began on the night of October 22, 2020. More specifically, EDMOND and a

juvenile female committed an armed robbery of the VICTIM, facilitated through the online

marketplace Lyft, and then committed an armed carjacking of the VICTIM’s 2012 Ford Fusion.

       22.    Accordingly, I respectfully request the Court to issue a criminal complaint and

arrest warrant charging EDMOND with these offenses.

       FURTHER YOUR AFFIANT SAITH NOT



                                                            /s/ Leonard P. Rothermich
                                                            Leonard P. Rothermich
                                                            Special Agent
                                                            Federal Bureau of Investigation



       Attested to by the applicant in accordance with the requirements of the Fed. R. Crim. P.

4.1 by telephone.




       Dated: December 10, 2020
                                       Mark J. Dinsmore
                                       United States Magistrate Judge
                                       Southern District of Indiana




                                               10
                                                ġ
